Citation Nr: 0123011	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  96-25 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for right shoulder 
calcific tendonitis status post surgery, currently evaluated 
as 40 percent disabling.

2.  Entitlement to an increased rating for lumbar 
paravertebral myositis, evaluated as 20 percent disabling 
prior to November 19, 1999.

3.  Entitlement to an increased rating for lumbar 
paravertebral myositis, evaluated as 40 percent disabling 
beginning on November 19, 1999.

4.  Entitlement to an increased rating for major depression, 
currently evaluated as 50 percent disabling.

5.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to July 
1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In that 
decision, the RO denied a rating in excess of 30 percent for 
a right shoulder condition, ratings in excess of 10 percent 
for a back condition, a nervous condition and hypertension 
and entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).  In a decision dated in August 1997, the 
RO granted a 40 percent rating for right shoulder calcific 
tendonitis status post surgery, a 20 percent rating for 
lumbar paravertebral myositis, a 50 percent rating for major 
depression and TDIU.  In a rating decision dated in November 
2000, the RO granted a 40 percent rating for lumbar 
paravertebral myositis effective November 19, 1999.  The 
Board has rephrased the issues listed on the title page to 
reflect the staged rating for lumbar paravertebral myositis.

The Board notes that, in a VA Form 70-3288 filing received in 
April 1998, the veteran appears to have raised a claim for an 
earlier effective date for his TDIU rating.  This claim is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's right shoulder disability is manifested by 
severe limitation of motion with x-ray evidence of calcific 
tendonitis and moderately advanced degenerative joint 
disease; ankylosis is not present.

2.  The veteran's low back disability has been manifested by 
severe limitation of lumbar spine motion during the entire 
appeal period.

3.  The veteran's major depression results in an inability to 
obtain or retain employment.

4.  The veteran's hypertension is manifested by diastolic 
pressure predominantly less than 110 and systolic pressure 
predominantly less than 200.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
right shoulder calcific tendonitis status post surgery have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Codes 5200 and 5202 (2000); Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45, 620 (as 
amended, August 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  For the time period prior to November 19, 1999, the 
lumbar paravertebral myositis was 40 percent disabling 
according to applicable schedular criteria.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2000); VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); 66 Fed. Reg. 45, 620 (as amended, August 
29, 2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

3.  The criteria for a rating in excess of 40 percent for 
lumbar paravertebral myositis have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5285 
and 5286 (2000); VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); 66 Fed. Reg. 45, 620 (as amended, August 
29, 2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

4.  The criteria for a rating of 100 percent for major 
depression have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.132, Diagnostic Code 9405 (1995); VCAA, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. 
Reg. 45, 620 (as amended, August 29, 2001)(to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

5.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1995 & 2000); 
VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 66 Fed. Reg. 45, 620 (as amended, August 29, 2001)(to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law requires 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim and includes other notice 
and duty to assist provisions.  See VCAA, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  These provisions are 
potentially applicable to the claims on appeal.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096-2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Veterans Claims Assistance Act of 2000 was implemented with 
the adoption of new regulations.  See 66 Fed. Reg. 45, 620 
(as amended, August 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  However, 
the regulations add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
do not prejudice the appellant.  See Bernard v. Brown, 4 Vet. 
App 384 (1993).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) and multiple 
Supplemental Statements of the Case (SSOC), the veteran and 
his representative have been given notice of the information, 
medical evidence and/or lay evidence necessary to 
substantiate his claims.  All records identified by him as 
pertinent to his claims on appeal have been associated with 
the claims folder and he underwent scheduled VA examinations.  
He has provided testimony in support of his claims.  As the 
record is complete, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claims.  Therefore, the Board 
finds no prejudice accrues to the veteran in proceeding with 
his claims at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

II.  Increased rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b)).  
The Board has considered all the evidence of record, but has 
reported only the most probative evidence regarding the 
current degree of impairment which consists of records 
generated in proximity to and since the claim on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

A.  Right shoulder

The veteran contends that he is entitled to an increased 
rating for his right shoulder disability.  His current 40 
percent rating for right shoulder calcific tendonitis status 
post surgery, which was granted in an August 1997 RO rating 
decision, is the maximum schedular rating for limitation of 
major arm motion.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2000).  The RO has not addressed this issue since the August 
1997 decision.  In the absence of a written withdrawal, the 
Board must presume that the claim remains in controversy as a 
potentially higher benefit is available under law and 
regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  The 
Board notes that RO consideration of additional evidence 
added to the record since August 1997 is not necessary as 
none of this evidence relates to the right shoulder 
disability.  See 38 C.F.R. § 20.1304(c) (2000).

Historically, the veteran began to experience marked right 
shoulder pain with limitation of motion and impingement 
syndrome after an in-service falling injury in 1980.  His 
subsequent x-ray examinations revealed degenerative changes 
to the distal end of the clavicle, narrowing of the 
acromioclavicular (AC) joint and erosion on the margin of the 
acromion.  He underwent anterior acrioplasty in November 
1981, but he continued to experience recurrent right shoulder 
pain.  His initial VA examination in November 1986 was 
significant for tenderness in the surgical area, some 
limitation of arm motion and x-ray findings compatible with 
calcific peri-tendonitis.  By means of a rating decision 
dated in May 1987, the RO granted service connection for 
right shoulder calcific peri-tendonitis, status post surgery, 
and assigned an initial 20 percent disability rating.

In pertinent part, the veteran's subsequent post-service 
clinical records reflected decreasing range of motion of the 
right shoulder joint.  His diagnoses included painful 
shoulder and secondary degenerative joint disease.  He 
complained of constant right arm pain with an inability to 
push and pull objects and reach above his head.  A February 
1989 VA examination revealed limited and painful range of 
motion with flexion to 110 degrees, abduction to 80 degrees, 
external rotation to 90 degrees and internal rotation to 110 
degrees.  In a rating decision dated in November 1989, the RO 
increased the evaluation for right shoulder disability to a 
30 percent rating.

The veteran filed his claim for an increased rating by means 
of a VA Form 21-4138 filing received by the RO in March 1995.  
A VA clinical record that same month revealed active right 
shoulder range of motion to 20 degrees of flexion, 0 to 20 
degrees of abduction, 0 to 10 degrees of external rotation 
and 0 to 5 degrees of internal rotation.  His August 1995 VA 
examination report reflected his complaint of severe, 
excruciating right shoulder pain with an inability to raise 
his arm.  The examiner was unable to perform testing for 
range of motion, instability and crepitus due to his severe 
pain.  His findings were significant for tenderness to 
palpation of the bursa and bicipital tendons with severe 
tenderness on the anterior aspect of the shoulder.  There was 
no swelling, deformity or muscle atrophy.

The veteran's subsequent private clinical records reflected 
treatment for painful right shoulder motion with prescriptive 
medication.  VA clinical records in April and May 1996 noted 
right shoulder range of motion limited to 60 degrees of 
forward flexion and abduction with x-ray findings of 
moderately advanced degenerative joint disease of the 
acromioclavicular joint (ACJ).  He was prescribed physical 
therapy exercises and manipulation under anesthesia.

In September 1996, the veteran testified to an almost 
complete inability to raise his right arm.  He obtained some 
relief of short duration during physical therapy.  On VA 
joints examination in November 1996, he complained of 
localized pain in the right posterior shoulder which worsened 
upon cold days and raising the arm.  His physical examination 
was negative for right shoulder swelling, deformity or muscle 
atrophy.  The examiner was unable to check for instability 
and muscle strength due to severe pain as objectively 
manifested by the veteran upon light touch.  He had exquisite 
pain objectively on all movements of the right shoulder, the 
rotator cuff tendon, bicipital tendon and bursa.  He also had 
pain on passive movement of the joint.  He was given a 
diagnosis of calcific tendonitis of the right shoulder status 
post surgery.

In a rating decision dated in August 1997, the RO assigned 
the 40 percent rating currently in effect.  As noted above, 
the 40 percent rating represents the maximum rating for 
limitation of major arm motion under Diagnostic Code 5201.  
The Board notes that it may not consider assignment of 
additional compensation for degenerative arthritis, 
tendonitis or functional loss of use as the veteran is in 
receipt of the maximum schedular rating for limitation of 
motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
See generally 38 C.F.R. §§ 4.14, 4.40, 4.45 and 4.71a, 
Diagnostic Codes 5003 and 5024 (2000).  

If a higher rating is to be granted, it would have to be 
under an alternative Diagnostic Code.  One possible 
alternative would be to rate the condition under the 
schedular criteria for unfavorable ankylosis of scapular 
articulation with abduction limited to 25 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2000).  

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in shoulder abduction, and 0 to 90 
degrees for external rotation and internal rotation.  38 
C.F.R. § 4.71, Plate I (2000).  The Court of Appeals for 
Veterans Claims has noted that ankylosis refers to immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure.  Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 
(27th ed. 1988).

The medical evidence demonstrates that the veteran's right 
shoulder disability is manifested by severe limitation of 
motion with x-ray evidence of calcific tendonitis and 
moderately advanced degenerative joint disease of the right 
shoulder.  There is no showing of ankylosis of the scapular 
articulation.  The veteran has not alleged such manifestation 
nor would he be competent to provide such a diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person 
without specialized medical training is not competent to 
speak to medical diagnosis).  As such, the Board finds that 
the preponderance of the evidence is against an increased 
rating under either Diagnostic Code 5200 or 5202.  Examining 
the evidence summarized above, and giving due consideration 
to the provisions regarding painful motion under 38 C.F.R. § 
4.59 (see also DeLuca v. Brown, 8 Vet. App. 202 (1995)), the 
most current medical evidence shows objective evidence that 
the veteran's right shoulder symptomatology cannot be 
reasonably characterized as more than severe in degree and 
does not approach the degree of functional impairment 
consistent with unfavorable ankylosis.  There is no doubt of 
material fact to be resolved in the veteran's favor.  
Accordingly, the Board must deny a rating in excess of 40 
percent for right shoulder calcific tendonitis.  

B.  Lumbar paravertebral myositis

The veteran contends that he is entitled to a rating in 
excess of 20 percent for his lumbar paravertebral myositis.  
Briefly summarized, his service medical records reflected 
treatment for lumbar pain.  His initial VA examination in 
November 1986 revealed a diagnosis of osteoarthritis of the 
lumbar spine with spondylosis.  By means of rating decision 
dated in May 1987, the RO granted service connection for 
osteoarthritis with spondylosis of the spine and lumbar spine 
myositis and assigned an initial 10 percent disability 
evaluation.

The veteran's post-service private clinical records reflected 
his complaint of low back pain with findings of increased 
lumbar lordosis, tenderness of the lumbar paravertebral 
muscle and forward flexion limited to 30 degrees.  His x-ray 
examinations continued to show minimal spondylosis.  A VA 
orthopedic examination in February 1989 noted his additional 
complaint of exacerbated back pain by bending and prolonged 
standing.  His physical examination was significant for mild 
lateral deviation of the dorsolumbar spine, decreased lumbar 
lordosis and tenderness of the paravertebral muscles.  He had 
lumbar range of motion of 10 degrees of extension, 20 degrees 
of lateral flexion and 30 degrees of rotation.  His x-ray 
findings were significant for loss of normal lumbar lordosis 
due to paralumbar muscle spasm and slight levoscoliotic tilt 
to the midlumbar spine.

The veteran filed his claim for an increased rating by means 
of a VA Form 21-4138 filing received by the RO in March 1995.  
In August 1995, he underwent a VA spine examination while 
receiving emergency room treatment for severe fever.  He 
primarily complained of low back pain with radiation to the 
spine and numbness of the legs.  He had more numbness of the 
left leg.  His pain worsened on cold and rainy days.  His 
physical examination was significant for tenderness of the 
lumbar paravertebral muscles.  His range of motion measures 
were not conducted due to the emergency room environment.  He 
did have objective evidence of pain on all movements of the 
leg and a diminished left Achilles reflex +1 which pointed 
towards damage to the left S1 root.  He also had diminished 
pinprick and smooth sensation on the left at the S1 dermatome 
of the foot.  He had positive straight leg raising on the 
left.  He had normal leg strength without muscle atrophy.  
There were no postural abnormalities or fixed deformities.  
He was given diagnoses of lumbar paravertebral myositis with 
spondylosis and clinical left S1 radiculopathy.

During his appearance before the RO in September 1996, the 
veteran testified to constant low back pain which radiated 
into both legs.  He also complained of bilateral leg numbness 
that was greater in the left leg.  His pain was increased on 
all movements and prevented him from lifting objects or 
bending over.  His symptoms were not relieved by prescriptive 
anti-inflammatory medication or physical therapy.  His wife 
testified to helping him bath and dress due to his back pain.

Clinical records and letters from Jose E. Quintero Alfaro, 
M.D., in 1996 noted that the veteran was experiencing 
progressive musculo-skeletal difficulties, to include the 
back, because of his severe exogenous obesity.  He was given 
prescriptive medications.

On VA spine examination, dated in November 1996, the veteran 
complained of localized low back and leg pain which worsened 
on cold days.  His physical examination revealed morbid 
obesity (weight over 300 pounds) without postural or fixed 
deformities of the back.  His musculature showed evidence of 
moderate lumbosacral paravertebral spasms.  His range of 
motion could not be performed due to severe objective pain 
and risk of falling due to his weight.  There was exquisite 
pain objectively on movements of the lumbar spine.  There was 
no muscle atrophy of the lower legs.  His knee and ankle 
jerks were +2 and symmetric.  He had a negative straight leg 
raising (SLR) bilaterally.  He could not walk on the tip of 
his toes or on his heels due to his severe obesity.  The 
examiner noted that normal ankle jerks, knee jerks and SLR's 
were obtained as the veteran was relaxed unlike the previous 
August 1995 examination conducted in the emergency room.

In a rating decision dated in August 1997, the RO increased 
the evaluation for lumbar paravertebral myositis to a 20 
percent rating effective to the date of claim.

On VA spine examination, dated on November 19, 1999, the 
veteran continued to complain of a sharp and constant pain 
localized to his low back.  He had occasional radiation of 
pain to his buttocks.  He denied numbness, paresthesia or 
incontinence problems.  He arrived at the examination in a 
wheelchair due to back pain and knee arthritis status post 
bilateral knee arthroscopy.  He was 5 feet, 8 inches tall and 
weighed over 400 pounds.  He used Motrin 800 milligrams (mg) 
three times per day (tid).  He did not experience flare-ups 
of disability as his pain was constant and severe.  He had no 
prior history of surgery or emergency room visits in the last 
year.  His alleviating factors included supine lying and 
local heat.  He also used Lofstrand crutches to stand-up.  He 
complained of difficulty with dressing and bathing due to low 
back pain.  He required his wife's assistance with his daily 
activities of living.  He had lumbar spine range of motion of 
20 degrees of flexion, 0 degrees of extension and 0 degrees 
of rotation bilaterally.   He had spasms from L2 to S1 
bilaterally with tenderness to palpation in the paravertebral 
muscles from L1 to S1 bilaterally.  He had symmetric 
musculature.  It was difficult to assess atrophy of the lower 
extremities.  His lower extremity resistance on manual muscle 
test was easily broken, but the test was not reliable as a 
result of his poor cooperation due to pain.  His deep tendon 
reflexes were +2 patellar and Achilles bilaterally.  He had a 
positive right side Slump test and modified straight leg 
raising test on the right.  He was unable to tolerate nerve 
conduction velocity study.  A computerized tomography (CT) 
scan and magnetic resonance imaging scan (MRI) could not be 
performed due to his size.  The most accurate diagnosis that 
could be reached was lumbosacral myositis.

In a rating decision dated in November 2000, the RO increased 
the evaluation for lumbar paravertebral myositis to 40 
percent disabling effective November 19, 1999.  

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.71a 
(2000).  Prior to November 19, 1999, the veteran's 20 percent 
rating for low back disability under Diagnostic Code 5292 
contemplated moderate limitation of motion of the lumbar 
spine.  A higher 40 percent rating under Diagnostic Code 5292 
required severe limitation of lumbar spine motion.

Based upon review of all the evidence of record, the Board 
finds that the veteran has manifested severe limitation of 
lumbar spine motion during the entire appeal period.  Prior 
to November 19, 1999, the examiners had not conducted range 
of motion testing due, in part, to the veteran's objective 
manifestations of severe pain.  His examinations did show, 
however, moderate lumbosacral paravertebral spasms and 
exquisite tenderness to palpation.  On November 19, 1999, a 
VA examiner was able to perform range of motion testing at 
which time lumbar spine motion was shown to be severely 
limited.  The recorded lay and medical history points to 
uniformity of disability prior to and after November 19, 
1999.  Therefore, the Board finds that the veteran has 
manifested severe limitation of lumbar spine motion during 
the entire appeal period.

The Board notes that the 40 percent rating under Diagnostic 
Code 5292 represents the maximum rating for limitation of 
lumbar spine motion.  As noted previously, the Board may not 
consider assignment of additional compensation for functional 
loss of use when the maximum rating for limitation of motion 
has been assigned.  See Johnston, 10 Vet. App. 80, 85 (1997).  
The only alternative for an increased evaluation would be a 
rating for unfavorable ankylosis of the lumbar spine under 
Diagnostic Code 5289 in which case a 50 percent rating would 
be for application.  The record does not establish that the 
veteran has ankylosis of the spine, either favorable or 
unfavorable.  He does have some motion and there are no 
objective signs of functional impairment which would tend to 
support a finding that his back disability is consistent with 
ankylosis.  Examining the evidence summarized above, and 
giving due consideration to the provisions regarding painful 
motion under 38 C.F.R. § 4.59 and DeLuca, the most current 
medical evidence shows objective evidence that the veteran's 
low back symptomatology cannot be reasonably characterized as 
more than severe in degree.  As such, the preponderance of 
the evidence is against an increased rating under Diagnostic 
Codes 5285 and 5286.  There is no doubt of material fact to 
be resolved in the veteran's favor.  Accordingly, his claim 
for a rating in excess of 40 percent for lumbar paravertebral 
myositis is denied.

C.  Major depression

The veteran contends that he is entitled to a rating in 
excess of 50 percent for his major depression.  In-service, 
he had voiced complaint of depression and sleep difficulty 
with frustration and anxiousness at work.  His initial VA 
psychiatric examination in November 1986 noted additional 
complaint of mood swings, depressive bouts, aggressiveness, 
death wishes, restlessness and intranquility.  At that time, 
he was given a diagnosis of severe dysthymic disorder with 
associated anxiety features.  It was noted that he showed a 
propensity towards decompensation of psychotic proportions.  
His private psychiatrist reported clinical manifestations of 
memory loss, depressed mood and activity, marked sensitivity 
and irritability, constant feelings of disgust and failure, 
poor sleep with frequent depressive dreams and marked orality 
with resulting obesity.

In a decision dated in December 1988, the Board granted 
service connection for dysthymic disorder with associated 
anxiety features.  The RO assigned an initial 10 percent 
evaluation in a January 1989 rating decision.

In pertinent part, the veteran underwent VA hospitalization 
in August 1990 due to an episode of severe anxiety.  He was 
given a discharge diagnosis of recurrent major depression 
with a Global Assessment Functioning (GAF) score of 50.  A 
March 1991 private psychiatric examination was significant 
for complaint of sleeping difficulty, irritability, 
nightmares and claustrophobia with alternating episodes of 
depression and panic.  His GAF scores ranged from 51-55.  A 
March 1991 VA Psychiatric Board examination, noting his 
symptoms of depression, anxiety and compulsive eating, 
indicated a diagnosis of major depression with no signs or 
symptoms of psychosis.  His VA clinical records reflected his 
follow-up treatment for major depression and anxiety.

The veteran filed his claim for an increased rating by means 
of a VA Form 21-4138 filing received in March 1995.  A fee-
basis psychiatric examination report, covering the time 
period from January to June 1995, noted the veteran's 
frequent episodes of depression, pessimistic thinking, very 
low activity level, orality, irritability, fear of being 
controlled, persistent bulimia and multiple somatic 
complaints.  His principal objective findings were noted as 
exaggerated exogenous obesity (weighing above 405 pounds), 
walking with help of a cane, frank depressive and pessimistic 
thinking, inability to follow a diet and somatic pre-
occupation.  He was given a diagnosis of severe dysthymic 
disorder with associated anxiety.  His prescriptions included 
Prozac and Diazepam.  The examiner noted that the presence of 
physical illness and emotional disorder made his treatment 
difficult and prognosis poor. 

On VA mental disorders examination, dated in August 1995, the 
veteran described irritability, ill-humor with rather 
impulsive reactions and verbal aggressions against his wife.  
He ate compulsively due to anxiety and depression.  His 
activities consisted of sleeping and watching television.  He 
occasionally accompanied his wife on sales calls, but he 
never left the car.  His only had close relationships with 
his wife, his parent and in-laws.  He didn't share any 
outside activities with his wife.  On mental status 
examination, he appeared as a well-developed and 
exaggeratedly obese male.  He looked angry, remained silent 
and responded briefly without great elaboration to the 
questions.  He referred irritability and ill-humor with 
explosive reactions at times, mostly with verbal aggressions 
against his wife.  He was isolated, avoided other people, and 
developed severe anxiety when faced with restricted areas or 
any place where he felt unable to leave easily.  He had 
occasional interrupted sleep due to shouting.  He had death 
wishes but no actual suicidal plans.  His displayed affect 
corresponded to his emotional content.  His mood was sullen.  
He was oriented to person, place and time.  His memory and 
recall showed some difficulty but was grossly preserved.  He 
had average intellectual capacity with fair judgment.  His 
insight was very poor.  He was given a diagnosis of dysthymic 
disorder with anxiety and assigned a GAF score of 51.

During his appearance before the RO in September 1996, the 
veteran testified to spending most of his day watching 
television.  He hadn't worked since his discharge from the 
Navy because he felt uncomfortable outside of his home 
environment.  He obtained some relief from Valium during 
panic attacks.  His wife testified that he spent most of his 
day either in bed or watching television.  He occasionally 
failed to take a bath for three or four days.  He was 
verbally aggressive and easily annoyed.  His only outside 
activity consisted of attending church.  He was unable to 
deal with people.

In October 1996, the veteran attended a VA mental disorders 
examination with his wife.  He was rather quiet and difficult 
to approach.  His wife, who provided most of the history, 
reported that he spent practically all his time at home 
either watching television, sitting in a rocking chair or in 
bed.  He ate frequently and had gained a lot of weight.  He 
left the service at 186 pounds and presently weighed 400 
pounds.  He lived with his wife, but was quite hostile, angry 
and seldom talked.  He claimed that he did not have any 
goals.  On mental status examination, he appeared as an obese 
early middle-aged man.  He weighed around 410 pounds.  He was 
casually dressed with an untrimmed long beard.  He could 
hardly move and used a wooden cane.  He looked somewhat 
disabled with an abandoned lack of interest, lack of 
spontaneity and little talk.  He responded vaguely and 
superficially to questions without elaboration.  He projected 
as a person with poor personal hygiene and evident lack of 
interest.  No delusional material was elicited.  He looked 
sad.  He was depressed.  He was oriented with superficially 
preserved memory.  He seemed very dependent upon his wife.  
He tolerated little and seemed explosive at times.  He 
previously had homicidal and suicidal ideas but was not a 
current risk.  His judgment was poor.  He was given a 
diagnosis of major depression and assigned a GAF of 50.  The 
examiner commented that the veteran's condition of dysthymia 
had progressed more deeply into a major depression.

On VA mental disorders examination, dated in November 1999, 
the veteran complained of constant depression with anxiety 
episodes.  His medications included Prozac 60 mg. in the 
morning, Valium 10 mg. three times daily and another anti-
depressant which he could not recall.  On mental status 
examination, he appeared as a well-developed but obese male 
with unkempt medium length hair and an unkempt beard.  He had 
an overall careless personal appearance.  He had to move 
around in a wheelchair due to his severe degree of obesity.  
He was alert and aware of the interview, but not spontaneous.  
He answers were basically yes, no or very short phrased.  His 
responses were relevant and coherent.  There were no 
delusions or hallucinations.  He had no interest in anything 
in particular.  He ate compulsively when depressed and 
attempts to control his appetite had failed.  His affect was 
constricted.  His mood was depressed and angry.  He was 
oriented to person, place and time.  His memory and 
intellectual functioning were preserved.  His judgment was 
fair.  His insight was very poor.  He was given a diagnosis 
of chronic, major depression and assigned a GAF score of 45.

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
As noted above, the claim on appeal originates from a VA Form 
21-4138 filing received in March 1995.  Effective on November 
7, 1996, the regulations pertaining evaluating mental 
disorders changed.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
Prior to the effective date of the new regulations, the 
veteran's claim for an increased rating may only be evaluated 
under the older criteria.  38 U.S.C.A. § 5110(g) (West 1991); 
VAOPGCPREC 3-2000 (April 10, 2000).  However, from and after 
the effective date of amendment, the Board must consider both 
the old and the new criteria and apply the version most 
favorable to the veteran.  Id.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this regard, the old criteria is 
considered to be more favorable to the veteran and will be 
applied.

Under the regulations in effect prior to November 7, 1996, 
the 50 percent evaluation assigned for psychoneurotic 
disorders such as dysthymic disorder and major depression 
without melancholia contemplated symptoms which considerably 
impaired the ability to establish effective or favorable 
relationships with people as well as psychoneurotic symptoms 
that reduced reliability, flexibility and efficiency levels 
so as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).  A 70 percent 
evaluation was warranted where the ability to maintain 
effective or favorable relationships with people was severely 
impaired with psychoneurotic symptoms of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  Id

A 100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
reality.  Demonstrably unable to obtain or retain employment.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing DSM- IV.  Rating agencies are charged with 
the responsibility of being thoroughly familiar with DSM- IV 
in order to apply the general rating criteria for rating 
mental disorders.  38 C.F.R. § 4.130 (2000).  

A GAF of 40 is defined as "some impairment in reality 
testing or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A 
GAF of 60 is defined as "moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  

The medical evidence shows that the veteran's major 
depression is primarily manifested by persistent episodes of 
depression and panic, irritability, anger, poor personal 
hygiene and compulsive eating habits.  He has episodic verbal 
explosiveness.  The psychiatric assessments of his 
psychological, social and occupational functioning (GAF 
score) show impairment that is intermediate between serious 
and major in degree.  GAF scores in the 45 to 50 range 
contemplate an inability to work and the extent of symptoms 
demonstrated are consistent with an inability to work.  In 
view of this, the veteran meets the schedular criteria for a 
100 percent rating under the old Diagnostic Code 9405.


D.  Hypertension

The veteran contends that he is entitled to a rating in 
excess of 10 percent for his hypertension.  He has testified 
to routine treatment for his hypertensive condition by Dr. 
Martinez.  He takes hypertensive medication on a daily basis 
and manifests diastolic readings ranging from 100 to 110.  He 
also complains of episodic chest pain, fatigue and headaches.

Historically, the veteran manifested diastolic readings 
ranging from 90-114 during his active service.  He was placed 
on Dyazide in October 1987 due to blood pressure readings of 
150/100 (systolic/diastolic) and 140/100.  In a decision 
dated in November 1989, the Board granted service connection 
for hypertension.  The RO assigned an initial 10 percent 
evaluation in an April 1990 rating decision.  This rating has 
remained continuously in effect to the current appeal.

The veteran filed his claim for an increased rating by means 
of a VA Form 21-4138 filing received on July 19, 1995.  On VA 
hypertension examination, dated in August 1995, he reported a 
history of inadequately controlled hypertension treated with 
anti-hypertensives, beta blockers, alpha blockers, ace 
inhibitors and calcium blockers.  He was using Cardizem 3 
times per day.  He denied angina pectoris or anything 
suggesting congestive failure.  His most important finding 
was extreme obesity.  His blood pressure reading using 
special wide cuff was 136/78, 124/86 and 130/86.  His apex 
beat was not felt.  He was given a diagnosis of essential 
hypertension under treatment.

Beginning in February 1995, the veteran's private clinical 
records demonstrate blood pressure readings of 160/110, 
170/100, 170/110, 160/90, 150/90, 160/110 and 150/90.  A 
September 1996 VA Form 10-1000a noted a blood pressure 
reading of 140/90.

On VA hypertension examination, dated in November 1999, the 
veteran complained of headaches and palpitations.  He took 
Lasix 40 mg. daily.  His blood pressure readings were 
150/100, 145/100 and 150/100.  His chest x-ray examination 
showed a heart of normal size without definite 
cardiopulmonary abnormality.  A 2-D echocardiogram taken in 
July 1999 was negative for mitral regurgitation or evidence 
of pulmonary hypertension.  His electrocardiogram (EKG) was 
interpreted as normal.

As noted above, the claim on appeal originates from a VA Form 
21-4138 filing received in March 1995.  Effective on January 
12, 1998, the regulations pertaining to evaluations of 
diseases of the heart, to include hypertension, changed.  See 
62 Fed. Reg. 65207 (Dec. 11, 1997).  Prior to the effective 
date of the new regulations, the veteran's claim for an 
increased rating may only be evaluated under the older 
criteria.  38 U.S.C.A. § 5110(g) (West 1991); VAOPGCPREC 3-
2000 (April 10, 2000).  However, from and after the effective 
date of amendment, the Board must consider both the old and 
the new criteria and apply the version most favorable to the 
veteran.  Id.  The new regulations were considered and 
applied by the RO, and the Board will do likewise.

Under the old criteria, the veteran's 10 percent rating for 
hypertensive vascular disease (essential hypertension) 
contemplated hypertension manifested by diastolic pressure 
predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1995).  A minimum rating of 10 percent was 
assigned when continuous medication was required to control 
hypertension.  Id. at Note 2.  A 20 percent rating was 
warranted with diastolic pressure predominantly 110 or more 
with definite symptoms.  

Under the new criteria, the veteran's 10 percent rating for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) contemplates diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure 100 or more 
who requires continuous medication for control.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2000).  A 20 percent rating is 
warranted for hypertension manifested by diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  Id.  

The medical evidence in this case establishes that the 
veteran requires continuous medication for control of his 
hypertension.  His private and VA clinical records reflect 
three diastolic readings of 110 with eleven readings of 100 
or below.  There are no systolic blood pressure readings of 
200 or greater.  Therefore, the preponderance of the evidence 
establishes that the veteran's hypertension is manifested by 
diastolic pressure predominantly less than 110 and systolic 
pressure predominantly less than 200.  As such, his claim for 
an increased rating must be denied as his hypertensive 
disability does not meet the criteria for a rating in excess 
of 10 percent under either the old or new criteria.  In so 
concluding, the Board finds that the blood pressure readings 
as documented by medical personnel are more probative than 
the veteran's recollections of his blood pressure readings 
over the years.  There is no doubt of material fact to be 
resolved in the veteran's favor.


ORDER

A rating in excess of 40 percent for right shoulder calcific 
tendonitis status post surgery is denied.

A 40 percent rating for lumbar paravertebral myositis is 
granted prior to November 19, 1999, subject to regulations 
governing the award of monetary benefits.  A rating in excess 
of 40 percent for lumbar paravertebral myositis is denied.

A 100 percent rating for major depression is granted, subject 
to regulations governing the award of monetary benefits.

A rating in excess of 10 percent for hypertension is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 



